DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE on 08/22/2022. 
The application has claims 1-15 present. All the claims have been examined.
Previous 103 rejections have been withdrawn as necessitated by claim amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 20190034894), in view of Dabet et al. (US 20080267505), in view of Peterson et al. (US 20170357627)

In regards to claims (1, 6 and 11), Walia teaches a method for efficient data entry in a field of a form displayed on a screen of a mobile device comprising(see abstract and at least para 76; data transfer by means of filling in form on a device taking information from a document); receiving a picture of information on said mobile device(see FIG. 16 and at least para 45, 76; using a camera to capture an image of a document, “adapted to provide a control to invoke a data capture from a document, particularly an image”); causing selectable text to be extracted from said picture and displaying said selectable text in said data entry screen (para 76; “the image of the document may be processed to recognize text characters. Such processing may be performed to permit selection of the text in the GUI displaying the document on a display device”); receiving a selection of an element from said selectable text and automatically inserting (para 76; “In a form to be completed a user may tap a field (or right click therein using a pointer device (mouse) to invoke a control interface such as for pasting data. One control may invoke a "copy/paste from image" option”).  
Walia doesn’t specifically teach displaying, on said screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen.
Dabet teaches displaying, on said screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen (see FIG. 2-3 and at least para 50; teaches two sections, one with the captured document and the other with the form with fillable fields).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of
the claimed invention to combine the teachings of Dabet for providing display of both the scanned document with the form with the teachings of Walia, since doing so would improve the system by providing a fast and easy way to access/see the information that is used to fill out the form fields.
Walia as modified by Dabet do not specifically teach a soft keyboard 
Peterson teaches a soft keyboard (see FIG. 9B and at least para 260; a form filling interface that based on user contact of a field opens a soft keyboard, thus providing at that point two sections showing the form with its fields and the second with the soft keyboard — data entry-).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Peterson with the teachings of Walia as modified by Dabet in order to provide a soft keyboard on a section of the gui, since doing so would improve the system by providing a fast and easy way to enter additional data as needed by the user to fill out the form fields.
Walia teaches pasting the selected content into the fields as provided above (see para 76), but it doesn’t specifically teach displaying into said field.
Dabet teaches displaying into said field (see at least FIG. 4 and at least para 76, teaches after processing of test presenting the populated form with data on the fields).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Dabet for providing display of the filled form fields with the teachings of Walia, since doing so would improve the system by providing means to verify/compared the input content with the content from the source (see para 76).

In regards to claims (2, 7 and 12), Walia further teaches wherein said extracting is performed using optical character recognition (see para 47: using OCR).

In regards to claims (3, 8 and 13), Wallia further teaches wherein said selectable text is highlighted on said data entry screen (see FIG. 3; highlighted text -element 306-, to be transferred).

Claim(s)  4, 5, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 20190034894), in view of Dabet et al. (US 20080267505), Peterson et al. (US 20170357627) and further in view of Jones et al. (US 8948490).

In regards to claims (4, 9 and 14), Walia doesn’t specifically teach wherein said selectable text is cropped.
Jones teaches wherein said selectable text is cropped. (see col 26 lines 58 to col 28 line 13, teaches that the OCR algorithm crops and rotates the images that contain text the when processing the scanned image in order to properly analyze, identify and extract the text for further use).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Jones the teachings of Walia, since doing so would improve the OCR process and further use of the extracted text.

In regards to claims (5, 10 and 15), Walia doesn’t specifically teach wherein said selectable text is rotationally corrected.
Jones teaches wherein said selectable text is rotationally corrected (see col 26 lines 58 to col 28 line 13, teaches that the OCR algorithm crops and rotates the images that contain text the when processing the scanned image in order to properly analyze, identify and extract the text for further use).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Jones the teachings of Walia, since doing so would improve the OCR process and further use of the extracted text.


Response to Arguments
Applicant's arguments have been fully considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144